DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/04/2021 and 09/10/2020 has been entered.
	
	Claim status
The examiner acknowledged the amendment made to the claims on 09/10/2021.
Claims 1, 9 and 11-15 are pending. Claim 1 is currently amended. Claims 2-8 and 10 remain cancelled. Claims 9 and 11-15 are previously presented. Claims 1, 9 and 11-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Millan WO2012/110777 A2 (hereinafter referred to as Millan) in view of Wehnes US Patent No. 8,540,981 (hereinafter referred to as Wehnes) and Villarroel, Scours in Beef Calves: Causes and Treatments [Online], published April 2009, [retrieved on 2021-12-06]. Retrieved from the Internet: <URL: https://catalog.extension.oregonstate.edu/em8977> (hereinafter referred to as Villarroel).
	 
Regarding claim 1, Millan teaches a method of feeding young livestock animal such as calves (page 47, line 15), the method comprising feeding the calves a milk replacer comprising a DFM composition that comprises Bacillus subtilis strain PB6 (page 15 bottom para.-page16 line 1; page 10, line 16-17 and the table), wherein feeding improves animal performance including reduction of pathogen in the GI tract, resistance to enteritis, feed efficiency, weight gain, feed conversion efficiency (page 1, para. 1-2 from bottom; page 2, para. 1-4).
Millan is silent regarding the milk replacer is being fed to the calves daily between birth and up to about 6 weeks.
Wehnes teaches a method controlling calf pathogens and scours in calves, the method comprising feeding the calves a milk replacer comprising a DFM composition comprising Bacillus subtilis strains 3A-P4, 22C-P1 and LSSA01 NRRL, wherein the DFM composition is provided between birth and 8 weeks (e.g., 56 days) (column 1, line 21-24; column 2, line 34-55; column 4, line 54-67).
Both Millan and Wehnes are directed to feeding calves a milk replacer that comprises Bacillus subtilis strains so as to control scours (e.g., enteritis) and pathogens. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by feeding the calves from birth to 8 weeks because such a practice is known to be effective in controlling scours or enteritis among calves. 
Millan as modified by Wehnes teaches feeding DFM comprising Bacillus subtilis PB6 to calves from 0-8 weeks, which encompasses the period recited in the claim. Further, claim 1 recites "the method comprising..." which does not exclude continuing feeding calves DFM beyond 6 weeks. 
Millan in view of Wehnes is silent regarding that doses of DFM composition provided to calves differ for 0-3 weeks and 3-6 weeks where the dose at 3-6 weeks is reduced at least about 50% of that for 0-3 weeks, or in other words the dose at 0-3 weeks is at least 100% more of that for 3-6 weeks.
Villarroel teaches that calves scour is caused by infectious agents such as bacteria and virus wherein bacteria such as E.coli and Salmonella are common in newborn calves that is usually younger than 2 weeks old, and virus such as Rotavirus and Coronavirus commonly affect calves in their first few weeks (usually 1-3 weeks) 
Both Millan and Villarroel are directed to calf scours. Where Villarroel recognizes that calves are affected by calf scours more in the first 3 weeks of calves’ life than those of more than 3 weeks of calves’ life, Millan teaches Bacillus subtilis PB6 is able to control calf pathogens and scours (e.g., enteritis) in calves. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by providing a higher dose of DFM composition to calves at the age of 0-3 weeks than more than 3 weeks of calves’ life, for the reason that since calves are affected by calf scours more at 0-3 weeks of their lives than other periods, a higher dose of DFM at 0-3 weeks would have been able to better control calf scours.
Millan in view of Wehnes and Villarroel teaches providing a higher dose of DFM composition comprising PB6 to calves at the age of 0-3 weeks than other periods of calves’ life, but is silent regarding that the dose for 0-3 weeks is at least about 100% more of that for 3-6 weeks. However, knowing that calves are affected by calf scours more at 0-3 weeks of their lives than more than 3 weeks, a skilled artisan would have been motivated to have varied the dose of DFM composition comprising PB6 at 0-3 week of age and more than 3 weeks of age so as to suitably control the calf scours. As such, the dose difference as recited in the claim is merely an obvious variant of the prior art.
Regarding claims 11-13, Millan in view of Wehnes teaches feeding calves a DFM-containing milk replacer from birth to 8 weeks. Millan also teaches that feeding the composition comprising DFM has significant beneficial effects on the performance of animal, including feed conversion ratio, weight gain, feed efficiency, etc. (page 1, bottom para. and page 2, para. 1-4), which is interpreted to read on “total weight gain” as recited in claim 11, “total feed efficiency” as recited in claim 12, and “milk replacer feed efficiency” as recited in claim 13. Further, since Millan in view of Wehnes and Villarroel teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Wehnes and Villarroel would have been able to deliver the benefits recited in claims 11-13. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 14, Millan includes an embodiment teaching feeding chick a composition comprising DFM, and chick also receives feed ad libitum from Day 0-Day 42 (Example 1, page 54-56). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by including the step of feeding the calves a starter feed ad libitum because such a practice is known to be suitable in the art.
 Further, Wehnes teaches feeding the calves a starter feed composition on an ad libitum basis, besides the milk replacer that comprises DFM (column 10, line 25-46). It would have been obvious to one of ordinary skill in the art before the effective filling ad libitum because such a practice is known to be suitable in the art.
Regarding claim 15, Given that Millan in view of Wehnes and Villarroel teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Wehnes and Villarroel would have been able to deliver the benefit of improving total starter feed intake. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Millan in view of Wehnes and Villarroel as applied to claim 1 above, and further in view of Rodriguez WO 2017/025772 A1 (hereinafter referred to as Rodriguez, US Patent Application Publication No. 2018/0228181 relied upon as English language equivalent)
Regarding claim 9, Millan teaches that DFM can be added in a suitable concentration to offer a dairy dose between 2 x 105 CFU to about 2 x 1011 CFU (page 31, bottom para.). This proportion encompasses the dose recited in the. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of DFM fed to calves so as to suitably control calf pathogens and enteritis. As such, the amount of DFM recited in the claim is merely an obvious variant of the prior art.
Millan in view of Wehnes and Villarroel is silent regarding the DFM composition being provided in a first meal after birth.
 Rodriguez teaches that calves are usually separated from their mothers upon birth and fed milk substitutes, without even allowing them to be fed colostrum (US PGPub, [0007]).
Both Millan and Rodriguez are directed to feeding calves with a milk replacer. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by feeding calves upon birth with a milk replacer because such a procedure is known to be suitable in the art. 
Feeding calves upon birth with a milk replacer where calved has not feed on colostrum is interpreted to read on “the direct-fed microbial compositions are provided in a first meal after birth”.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered and the examiner’s response is shown below:
Applicant asserts on pages 4-5 of the Remarks that where the amended claim 1 specifies that the DFM is provided at a second daily rate is reduced from about 3 weeks 
Those assertions are considered but found not persuasive. Prior art teaches feeding DFM to calves from 0-8 weeks, which encompasses the period recited in the claim. The claim is not limited such that the DFM feed ends about 6 weeks. On the contrary, claim 1 recites "the method comprising..." which does not exclude continuing feeding calves DFM beyond 6 weeks. As for the reduced feeding rate, as set forth in the instant office action, knowing that calves are affected by calf scours more at 0-3 weeks of their lives than more than 3 weeks, a skilled artisan would have been motivated to have varied the dose of DFM composition comprising PB6 at 0-3 week of age and more than 3 weeks of age so as to suitably control the calf scours. As such, the dose difference as recited in the claim is merely an obvious variant of the prior art.
Applicant’ arguments regarding McKinney, David and Muscato failing to suggest a stepwise feeding thus the rejection lacks a reasonable expectation of success is moot, given that those references are not relied upon in the instant office action. Instead, the office cites Villarroel who recognizes that calves are affected by calf scours more in the first 3 weeks old than those of more than 3 weeks old. Given that Millan teaches Bacillus subtilis PB6 is able to control calf pathogens and scours (e.g., enteritis) in calves, a skilled artisan would have been motivated to apply a staged feeding regiment and has a reasonable expectation that such an approach would be successful in controlling calf scours.
Applicant argues on page 7 of the Remarks that trial 2 from the specification demonstrated that the claimed invention exhibits a 12% increase in total weight gain, 
Applicant's argument is considered but found not persuasive. If Applicant intends to assert that claimed feeding regimen has unexpected result, applicant is invited to refer to para. 25 of the OA mailed 07/02/2020 for the examiner's response to the asserted unexpected result. Further, applicant is reminded that MPEP 716.02 (e) has made it clear that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In the instant case, Millan as cited contains PB6 but the negative control as pointed out by the applicant does not have a DFM at all, thus cannot be regarded as the closest prior art.
For the forgoing reason set forth above, applicant's argument regarding claim 9 is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793